Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
This instant application No. 17/101577 has claims 1-20 pending.

Priority / Filing Date
Applicant claimed priority from U.S. provisional application No. 62/979,675. The priority filing date of this application is February 21, 2020.

Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated 12/29/2020, 05/17/2021, 08/05/2021, 03/29/2022 are acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.


Claim Objections
4. 	Claims 8, 9, 14 and 15 are objected to because of the following informalities: Where it recites “the 4D saturation, S4D” in these claims should be written as “the 4D saturation data, S4D” to be consistent with the other claims Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
i)	As per claim 1, lines 5-6, wherein it recites “the saturation sensors”, it is not clear whether it refers to the individual saturation sensors or the network of saturation sensors of the previous limitation. Appropriate correction is required. Additionally it is not clear what the limitation “the saturation sensors are operable to identify water production rates at different ones of the plurality of reservoir wells” implies- especially it is unclear how a sensor dedicated to measure saturation are used to infer water production rates. Also the word “different one “ is ambiguous is terms of whether it means each of the plurality of reservoir wells or not. Appropriate correction is required.
ii) As per claims 11, it is not clear what is meant by “where the 4D saturation data, S4D, is greater than the simulated saturation data SSIM”-how can one type of data is greater than other type of data? Appropriate corrections is required. 
iii) As per claims 12, it is not clear what is meant by “where the simulated saturation data, SSIM, is greater than the 4D saturation data, S4D”-how can one type of data is greater than other type of data? Appropriate corrections is required. 

As per depended claims 2-19, they are rejected for incorporating the above errors from their respective parent claim by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1 and 20 recite 
(Claim 1)
“compare the simulated saturation data, SSIM, of the reservoir simulation model and the 4D saturation data, S4D, of the 4D saturation model to generate a saturation Δ,
calculate updated permeability distribution data, knew, based on the saturation Δ using a permeability distribution transform function, and
update the initial permeability distribution data, kcurrent, of the reservoir simulation model with the updated permeability distribution data, knew, to create the 4D guided history matched model of the petroleum exploration environment.” 

(Claim 20)
“comparing the simulated saturation data, SSIM, of the reservoir simulation model and the
4D saturation data, S4D, of the 4D saturation model to generate a saturation Δ;
calculating updated permeability distribution data, knew, based on the saturation Δ using a
permeability distribution transform function, wherein the permeability distribution transform
function minimizes a subsurface saturation difference between the reservoir simulation model
and the 4D saturation model; and
updating initial permeability distribution data, kcurrent, of the reservoir simulation model with updated permeability distribution data, knew, to create the 4D guided history matched model
of the petroleum exploration environment.”

all of the aforesaid limitations are mathematical steps.  The limitations above as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts such as mathematical relationships and/or mathematical calculations but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as mathematical concepts such as mathematical relationships and/or mathematical calculations but for the recitation of generic computer components, then it falls within the “mathematical concept” grouping of abstract ideas.  As such claims 1 and 20 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “network of saturation sensors”, “model processing hub”, “reservoir simulation model”, “a processor”, “4D saturation model” etc. “network of saturation sensors”  is used to identify water production rates of the plurality of reservoir wells-which is data measurement/gathering steps and can be considered as insignificant extra solution activity. “reservoir simulation model”, “4D saturation model”  are pure mathematical entity. Additionally “model processing hub”, processor are generic computing elements to perform the method steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  These additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of receiving a plurality of measured values from a sensor is an insignificant pre-solution activity.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of receiving measured values using network of saturation sensors is categorized as insignificant extra solution activity under 2106.05(g).  Claims 1 and 20 recite “model processing hub”, processor perform the claimed  steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or seosnor and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 20 are not patent eligible.
	The dependent claims 2- 19 recite additional steps of describing computational details
of performing the history match operation-which is mathematical steps or mathematical concepts such as mathematical relationship, calculations and/or mathematical formula as conceived by 2019 PEG.   Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 2-19 are also not patent eligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	Claims 1-6, 8-20 are rejected under 35 U.S.C. 103 as being obvious over Biterge et al. hereafter Biterge (Pub. No.: US 2014/0257706 A1), in view of Ali Shahri hereafter Shahri (Pub. No.: US 2013/0096897 A1).

Regarding Claim 1, Biterge disclose a system (Biterge: [0031]) for creating a 4D guided history matched model of a petroleum exploration environment (Biterge: [0027]), the system comprising a network of saturation sensors and a model processing hub (Biterge: [0030], [0031]), wherein:
individual saturation sensors (Biterge: [0017], [0030], [0034], [0035]: cross-well electromagnetic (DeepLook-EM) measurements-Note transmitter and receivers) of the network of saturation sensors (Biterge: Figure 1: Cross-well EM) are positioned at different ones of a plurality of reservoir wells (Biterge: Figure 1-items 32b,c) in a petroleum exploration environment (Biterge: [0030]);
the saturation sensors are operable to identify water production rates at different ones of the plurality of reservoir wells (Biterge: [0029], [0032]: tracking water and steam floods or mapping residual saturation);
the model processing hub is in communication with the network of saturation sensors and comprises a reservoir simulation model and a processor (Biterge: Figure 2 & 3, [0005]);
the reservoir simulation model comprises simulated saturation data, SSIM (Biterge: [0020]: assessment of 3D reservoir time-lapse fluid saturation distributions in single as well as multi-layer heterogeneous reservoirs), and initial permeability distribution data, kcurrent (Biterge: [0023]: By way of example, these may include porosity, permeability, net/gross, lithofacies, etc); and
the processor of the model processing hub is operable to build a 4D saturation model comprising 4D saturation data, S4D, derived from the network of saturation sensors (Biterge: [0005], [0020], [0027]),
compare the simulated saturation data, SSIM, of the reservoir simulation model and the 4D saturation data, S4D, of the 4D saturation model (Biterge: Figures 2, 3, [0021], [0027],[0031], [0039]-[0041]),
calculate updated permeability distribution data, knew, (Biterge: Figures 2, 3, [0027], [0039]-[0041]), and
update the initial permeability distribution data, kcurrent, of the reservoir simulation model with the updated permeability distribution data, knew, to create the 4D guided history matched model of the petroleum exploration environment (Biterge: Figures 2, 3, [0027], [0039]-[0041]).
Although Biterge discloses comparing simulated saturation data with 4D saturation data, it does not explicitly disclose a saturation Δ.
Shahri discloses a saturation Δ (Shahri: Figures 7A-D, [0058], [0059], [0060]).
Biterge and Shahri are analogous art because they are from the same field of endeavor. They both relate to reservoir modeling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above history matched geological formation analysis application, as taught by Biterge, and incorporating the analysis of saturation delta among different models, as taught by Shahri.
One of ordinary skill in the art would have been motivated to do this modification in order to evaluate accuracy of the simulation models of the reservoir taking into account production experience, as suggested by Shahri (Shahri: abstract).

Regarding Claim 20, the claims recite the same substantive limitations as claim 1 and are rejected using the same teachings.

Regarding Claim 2, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the permeability distribution transform function comprises a magnifying factor, C, and a shaping factor, B (Biterge: Figures 2, 3, [0039]-[0041]).

Regarding Claim 3, the combinations of Biterge and Shahri further discloses the system of claim 2, wherein the magnifying factor, C, controls a maximum change between the initial permeability distribution data, kcurrent, and the updated permeability distribution data, knew (Biterge: Figures 2, 3, [0039]-[0041]).

Regarding Claim 4, the combinations of Biterge and Shahri further discloses the system of claim 2, wherein the shaping factor, B, controls the shape of the transform between the initial permeability distribution data, kcurrent, and the updated permeability distribution data, knew (Biterge: Figures 2, 3, [0039]-[0041]).

Regarding Claim 5, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the permeability distribution transform function comprises a formation porosity coefficient, Φ (Biterge: [0036]]).

Regarding Claim 6, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the permeability distribution transform function comprises a formation porosity coefficient, Φ, a magnifying factor, C, and a shaping factor, B (Biterge: Figures 2, 3, [0036], [0039]-[0041])..

Regarding Claim 8, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the processor is operable to update the initial permeability distribution data, kcurrent of the reservoir simulation model only if a saturation Δ is realized between the simulated saturation, SSIM, of the reservoir simulation model and the 4D saturation, S4D, of the 4D saturation model (Biterge: Figures 2, 3, [0039]-[0041]).

Regarding Claim 9, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the updated permeability of the reservoir simulation model is calculated only if there is saturation Δ of at least 5 volume percent between the simulated saturation, SSIM, of the reservoir simulation model and the 4D saturation, S4D, of the 4D saturation model (Biterge: [0042]: watercut match).

Regarding Claim 10, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the processor is operable to calculate an updated permeability of the reservoir simulation model on an iterative basis (Biterge: Figure 2, 3, [0021], [0027],[0035]).

Regarding Claim 11, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the processor is operable to increase permeability of the reservoir simulation model in regions of the petroleum exploration environment where the 4D saturation data, S4D, is greater than the simulated saturation data, SSIM (Biterge: Figures 2, 3, [0039]-[0041]).

Regarding Claim 12, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the processor is operable to decrease permeability of the reservoir simulation model in regions of the petroleum exploration environment where the simulated saturation data, SSIM, is greater than the 4D saturation data, S4D (Biterge: Figures 2, 3, [0039]-[0041]).

Regarding Claim 13, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the processor is operable to confirm the consistency of the simulation model by comparing a predicted water production rate with an actual water production rate (Biterge: Figures 7-9, [0027], [0036], [0041]).

Regarding Claim 14, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the processor is further operable to compare an observed surface saturation with the 4D saturation, S4D, of the 4D saturation model to confirm the 4D saturation model is accurate prior to calculating the saturation Δ (Biterge: Figures 2, 3, [0027], [0039]-[0041]). 

Regarding Claim 15, the combinations of Biterge and Shahri further discloses the system of claim 14, wherein the 4D saturation model is accurate if the observed surface saturation is within± 5 volume percent of the 4D saturation, S4D (Biterge: [0042]: watercut match). 

Regarding Claim 16, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein:
the processor is operable to divide the petroleum exploration environment into a
plurality of individual cells (Biterge: [0032],[0033], [0035]); and
the processor is operable to calculate the saturation Δ, apply the permeability distribution transform function, and calculate updated permeability distribution data, knew, at individual ones of the plurality of individual cells of the petroleum exploration environment (Biterge: [0032],[0033], [0035], [0036]).

Regarding Claim 17, the combinations of Biterge and Shahri further discloses the system of claim 16, wherein the processor is operable to apply the updated permeability distribution data, knew, at the plurality of individual cells globally to the petroleum exploration environment (Biterge: [0032],[0033], [0035], [0036]).

Regarding Claim 18, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein the saturation sensors identify the water production rate at the plurality of reservoir wells in real time (Biterge: [0024], [0025], [0027], [0029]).

Regarding Claim 19, the combinations of Biterge and Shahri further discloses the system of claim 1, wherein:
the model processing hub further comprises a user interface in communication with the processor of the model processing hub (Shahri: Figure 4); and
the user interface of the model processing hub comprises prompts configured to allow a user to select certain ones of the network of saturation sensors for the processor to consider in creating a 4D history matching model (Shahri: Figure 4, [0048], [0053]: user access and control).
Motivation to combine Biterge and Shahri is the same here as claim 1.

Examiner’s Note
8.	Claim 7 distinguish over the prior art of record based on the following reasons:
With regards to Claim 7, the closest prior art, Biterge and Shahri, either singularly or in combination, fail to anticipate or render obvious:
 wherein the permeability distribution transform function comprises the following formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


 in combination with all other limitations in the claim as claimed and defined by applicant.  

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Mezghani et al. (Pub. No.: US 2017 /0337302 A1) teaches methods and systems for optimization of petroleum exploration and production activities using numerical modeling. An optimization process is executed to predict new values for input data to reduce the computed mismatch value.
Chu et al.  (Pub. No.: US 2010/0254217 A1) teaches a method including analyzing seismic data relating to a producing hydrocarbon reservoir. A fluid saturation change or a pressure change of the interval is inferred based on outputs of the first or second sets of rock physics relationships and the calculated 4D attributes for the interval.
Stern et al. (Pub. No.: US 2012/0253770 A1) conceptually presents a method for matching production history to flow simulations includes identifying a plurality of parameters that control an objective function measuring the mismatch between a flow simulation response in a parameter subspace and a production history.
Castro et al. (Incorporating 4D seismic data into reservoir models while honoring production and geologic data: A case study, The Leading Edge, 2009, pp 1498-1506) discloses  two general approaches to include 4D seismic data into the reservoir modeling workflow.

10.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146